           Case 1:19-cv-11233-RA-DCF Document 18 Filed 08/27/20 Page 1 of 1


                                                                USDC-SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
                                                                DOC#:
 BIENVENIDO CEDENO,                                             DATE FILED: 8-27-20

                             Plaintiff,
                                                                  19-CV-11233 (RA)
                        v.
                                                                       ORDER
 LONG ISLAND RAILROAD COMPANY,

                             Defendant.



RONNIE ABRAMS, United States District Judge:

         In light of the ongoing discovery dispute, the post-discovery conference is adjourned until

September 25, 2020 at 11:00 am.

SO ORDERED.

Dated:      August 27, 2020
            New York, New York

                                                RONNIE ABRAMS
                                                United States District Judge
